In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

Nos. 02-3501 & 03-1416
RENARD J. HARVEY, and ROBBIE CLARK, as
personal representative of RALPH KING, deceased,
                                              Plaintiffs-Appellees,
                                 v.


OFFICE OF BANKS AND REAL ESTATE and
William A. DARR, in his official capacity as
Commissioner of the Office of Banks and
Real Estate,
                                          Defendants-Appellants.

                          ____________
           Appeals from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 97 C 5463—Wayne R. Andersen, Judge.
                          ____________
    ARGUED SEPTEMBER 3, 2003—DECIDED JULY 26, 2004
                    ____________



 Before RIPPLE, ROVNER, and DIANE P. WOOD, Circuit
Judges.
  DIANE P. WOOD, Circuit Judge. Renard J. Harvey, Ralph
King, Brian Robinson, and Dennis Wells, all African-
Americans, were employees of the State of Illinois’s Office
of Banks and Real Estate (OBRE). In this suit, they claimed
that they had been subject to unlawful racial discrimination
2                                   Nos. 02-3501 & 03-1416

and retaliation on the job, in violation of Title VII, 42
U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. Wells was
dismissed from the case at the close of the plaintiffs’
evidence and the jury found against Robinson. Harvey and
King prevailed at trial on most of their claims. The jury
found that OBRE had discriminated against Harvey on the
basis of race when it demoted him from a top management
position. King prevailed on three claims: the jury found that
he had been discriminated against on two separate oc-
casions when he failed to receive a promotion and that
OBRE retaliated against him after he complained about
race discrimination in the agency’s promotion practices.
OBRE appeals from these findings, contending that there
is insufficient evidence to support the verdict in favor of
Harvey and King. We affirm.


                              I
                              A
  Because the issues on appeal turn almost exclusively on
what evidence was before the jury, our review of the facts
is necessarily detailed. We present them in the light most
favorable to the jury’s verdict. Roy v. Austin, 194 F.3d 840,
842 (7th Cir. 1999). On June 1, 1996, a merger of two Illinois
state agencies—the Office of Savings and Residential Finance
and the Office of Banks and Trusts—created OBRE, an entity
that oversees the regulation and licensure of, among other
things, state-chartered banks and trust companies, savings
banks and loan associations, mortgage bankers and brokers,
and real estate brokers and salespersons. The agency is
headquartered in Springfield and has offices in Chicago.
  At the times relevant to this litigation, Jack Schaffer
served as the Commissioner of OBRE. Below Schaffer were
Assistant Commissioners who headed the agency’s four
bureaus. Assistant Commissioner Jay Stevenson ran the
Bureau of Residential Finance, which has two divisions:
Nos. 02-3501 & 03-1416                                      3

Mortgage Banking, where Harvey worked, and Thrift
Regulation. Assistant Commissioner Scott Clarke headed
the Bureau of Banks and Trusts Companies, which oversees
state-chartered and commercial banks. The Bureau examines
the information systems of banks through its Information
Services section, where King worked until his death in
September 1999. (King’s executor, Robbie Clark, is pursuing
this litigation on his behalf.) Assistant Commissioner
Robert Thompson ran the Bureau of Administration, which
houses the agency’s human resources and equal employment
opportunity personnel. Finally, Assistant Commissioner
Chris McAuliffe headed the Bureau of Real Estate Professions,
which regulates various entities and persons involved in
real estate transactions.
   OBRE employees are classified by the Illinois Department
of Central Management Services (CMS), the state agency
that administers the Personnel Code. In 1993-1994, CMS
created a new two-tiered scheme for the classification of
management titles within state agencies. Persons holding
a position classified as a Senior Public Service Administra-
tor (SPSA) are appointed to a renewable four- year term.
These term appointments are intended for top management
jobs that involve “major administrative responsibilities” and
“policy making” duties. ILL. ADMIN. CODE tit. 80, § 302.800.
In 1997, the top salary for SPSAs was approximately
$96,000. By contrast, a Public Service Administrator (PSA)
is not subject to the term appointment process; as of 1997 the
top salary for a PSA was approximately $65,000. Testimony
at trial supported the conclusion that the SPSA classification
accords higher status, prestige, rank, and career opportuni-
ties. CMS also administers the regulations governing
reclassification of job positions. The Personnel Code states
that each agency head must report to CMS “any significant
changes in the duties of every position within the agency.”
ILL. ADMIN. CODE tit. 80, § 301.20. Once CMS is notified of
the change, it undertakes “a survey, audit, or such other
4                                  Nos. 02-3501 & 03-1416

investigation as may be deemed necessary . . . to determine
the proper allocation” of a position. Id.


                             B
   With this background in mind, we turn first to Harvey’s
case. In 1976, Harvey began his employment with the Office
of the Commissioner of Savings and Residential Finance,
one of OBRE’s predecessor agencies. Although he started
out in a trainee position, Harvey steadily rose through the
ranks. In 1989, he joined the Mortgage Banking division of
the agency, which was charged with the examination,
licensing, and supervision of regulated entities in the
mortgage industry. Harvey’s work, which he performed
under the supervision of William Kaddatz, involved licens-
ing. In 1991, Kaddatz gave Harvey a stellar evaluation and
requested that he be promoted to an assistant supervisor
position. The agency declined to follow Kaddatz’s recom-
mendation. The following year, the deputy commissioner and
general counsel of the agency, Paula Hiza, seconded the
promotion request and observed that Harvey was a “tal-
ented and reliable manager.” Hiza commented favorably on
Harvey’s “professionalism, breadth of knowledge, and
experience” and urged the agency to promote him. Once
again, however, Harvey was not promoted. In June 1993,
Kaddatz again gave Harvey high marks on his evaluation
and repeated the request for a promotion by saying “it is my
understanding that Mr. Harvey is finally going to be
promoted to [ ] assistant supervisor.”
  In 1993, Schaffer became Commissioner of the agency,
now renamed the Office of Savings and Residential Finance.
He selected Dea Brennan to serve as Director of Mortgage
Banking and requested that she reorganize the division.
Brennan promoted Harvey in July 1993 to the position of
Manager of Licensing, which was classified as an SPSA
appointment. Harvey’s four-year term was thus scheduled
Nos. 02-3501 & 03-1416                                   5

to run from 1993 until 1997. After Brennan’s initial favor-
able action, the relationship between Harvey and Brennan
began to sour almost immediately. A few weeks after assum-
ing his new post, Harvey sent Brennan a memo expressing
concern with what he perceived to be her micro-manage-
ment of his job duties. In this memo, Harvey complained
that Brennan was frustrating his ability to manage his
employees and that he felt “relegated to the position of a
clerk.” At about the same time, Harvey missed a day of
work because of flooding at his house. In accordance with
new personnel procedures that she had recently issued,
Brennan demanded that Harvey bring documentation to her
from his plumber. Harvey complained to Commissioner
Schaffer, who told him to “placate” Brennan by bringing in
a note. Harvey acquiesced and brought in a receipt from his
plumber.
  Although Brennan conceded that she had a “hands-on”
management style, she seemed particularly invested in
monitoring Harvey. Other Mortgage Banking employees
testified that Brennan had a “personal vendetta” against
Harvey and that she kept him on a “shorter leash” than
anyone else. It is clear from the cantankerous e-mails pre-
sented to the jury that Brennan butted heads with Harvey
over everything from work assignments to vacation time.
  In 1994, Commissioner Schaffer issued a Request for
Proposals (RFP) seeking external consultants to help him
improve agency operations. He hired a consultant named
Alan Drazek, who recommended that the Mortgage Banking
division name Harvey as the Manager of Supervision. The
person in this position was responsible for issuing commu-
nications to regulated entities addressing shortcomings
raised during their examination or licensing processes.
Prior to her promotion as Director, Brennan had served as
Manager of Supervision with SPSA rank.
  In a January 1995 memorandum, Commissioner Schaffer
at last adopted Drazek’s recommendation and announced
that Harvey would become the Manager of Supervision in
6                                  Nos. 02-3501 & 03-1416

the Mortgage Banking division. Harvey retained his SPSA
designation when this job change occurred. Sometime in
1995, Donald Keane was appointed to fill the Manager of
Licensing job that Harvey had vacated. Brennan called a
meeting to introduce Keane, a Caucasian, to the licensing
staff, who were all African-Americans. Two staff members
present at that meeting, Karen Weaver-Harris and Jean
Mukwaya, told the jury that Brennan had introduced Keane
to them as their “overseer.” Although Harvey was not pres-
ent at this meeting, both Mukwaya and Weaver-Harris
confided to him that they felt Brennan’s use of this word
was racially hostile, as it evoked the image of slaves on a
plantation.
  Unsurprisingly in light of this inauspicious start, Keane
had a difficult time working with his staff and went to
Harvey for advice. When Harvey told Keane about the
“overseer” comment, which Keane claims he did not recall,
Keane immediately went to Brennan, who in turn called her
supervisor, Assistant Commissioner Jay Stevenson.
Stevenson asked to speak with Harvey and Keane about the
incident. According to Keane and Harvey, Stevenson told
them that Brennan had an “abrasive personality” and that
they should not worry too much about the incident. No
further investigation was conducted. Both Harvey and
Keane stated that they believed this was an inadequate re-
sponse to the problem. Weaver-Harris and Mukwaya also
told the jury that Brennan had made other comments to
them that they believed were racially derogatory. Brennan
said that she could not recall whether or not she made the
comments.
  After this incident, Harvey’s relationship with Brennan
continued to deteriorate. The tension between them was
well known throughout the agency, as was Harvey’s belief
that his treatment at her hands was motivated by race. Some-
time during 1995-1996, Harvey told Assistant Commissioner
McAuliffe that Brennan was mistreating him because he
Nos. 02-3501 & 03-1416                                     7

was black. McAuliffe testified that he reported to Schaffer
in “general terms” that Harvey had concerns about race
discrimination. McAuliffe also told Stevenson and general
counsel Carl Stewart that Harvey had complained of race
discrimination. Stevenson told the jury that he was aware
of Harvey’s perception that race was a factor in the way
Brennan was treating him. Schaffer testified that he was
aware of Harvey’s unhappiness, but did not know whether
it was based on concerns about racial discrimination. Brennan
stated that on three occasions Harvey had complained to
her about a glass ceiling for African-Americans at the
agency. After the 1996 agency merger creating OBRE,
Harvey was approached about taking a job in another di-
vision that was classified with the lower PSA designation.
Harvey declined, saying that he did not believe that such a
reclassification was justified and that he would view such
an act as race discrimination. No investigation, formal or
informal, was ever initiated by the agency to address
Harvey’s concerns.
  About a month before Harvey’s four-year term appoint-
ment was set to expire, Commissioner Schaffer met with
Brennan and Stevenson to discuss a range of issues. Brennan
testified that she “spontaneously” brought up Harvey’s
reappointment because she needed to make decisions about
the division’s staffing needs for the upcoming year. Schaffer
said that he first had to decide whether Harvey would be
retained by the agency or not, and if so, he then had to
determine Harvey’s appointment status. According to
Brennan, Schaffer said that if Harvey was reappointed to
another four-year SPSA appointment “there would be more
of the same.” Although Brennan testified that she was
“plugging for Mr. Harvey’s retention in the Mortgage
Banking division” at the meeting with Schaffer, an e-mail
she sent after this meeting reveals that she did not think
highly of Harvey’s performance. Schaffer testified that he
decided to retain Harvey as the Manager of Supervision
8                                   Nos. 02-3501 & 03-1416

based on Brennan’s recommendation, but to reclassify him
at the lower PSA designation.
  After Schaffer asked Stevenson to relay the news, Harvey
received a note from Stevenson summoning him to
Springfield to discuss his future employment with the
agency. Stevenson carried out this order in a bizarre way.
When Harvey arrived in Springfield, Stevenson drove Harvey
to Stevenson’s church in a state vehicle. Harvey had no idea
why Stevenson had brought him there, initially assuming
that Stevenson needed to pick something up on their way to
lunch. Instead, Stevenson asked Harvey to sit in a pew,
explained to him that the church was a source of strength,
told Harvey that he did not have a racist bone in his body,
and said that Harvey should not view the reclassification as
a “racial act.” Stevenson then drove Harvey back to OBRE
and informed him that he could accept the PSA reclassifica-
tion voluntarily or have it take effect involuntarily. Harvey
felt he had no choice at that point and accepted the demo-
tion.
  Harvey then filed this discrimination lawsuit, alleging
that the reclassification of his job was unlawfully based on
his race. The jury agreed and awarded him $100,000 in
compensatory damages on his demotion claim. Based on the
jury’s findings, the district court awarded an additional
$30,000 in back pay.


                             C
   Ralph King began working for the Illinois Office of
Banks and Trusts in 1986. Prior to joining the agency, King
had worked as a computer programmer, senior program-
mer, programmer analyst, systems analyst, senior systems
analyst, and systems project manager. King had worked his
way up from a trainee position to a Bank Examiner I, Bank
Examiner II, and finally Bank Examiner III. In 1993, King
was promoted from Bank Examiner III to Field Supervisor,
Nos. 02-3501 & 03-1416                                    9

a PSA management position with supervisory responsibili-
ties over other bank examiners in the Chicago office. The
same year that King became a Field Supervisor, a Cauca-
sian named Tom Kaufmann was also promoted from Bank
Examiner III to Field Supervisor. Kaufmann, who was
located in the agency’s Springfield office, had the same
responsibilities as King for banks located in downstate
Illinois. Larry Coleman, who served as the director of the
section, supervised both King and Kaufmann.
  Although King and Kaufmann both supervised the work
of approximately 5-7 examiners, the record indicates that
King’s examinations involved larger and more complex
financial institutions. Yet King’s staff examiners were
among the least experienced in the agency and were prone
to higher turnover than their downstate counterparts.
Further, King did not have any clerical or support staff in
Chicago to assist him in reviewing examination reports.
Although he was in a management position, King had to do
all of his own copying, faxing, and typing. Despite these
challenges, King was also appointed by the agency to head
a Y2K compliance effort intended to ensure that the in-
formation systems of regulated financial institutions were
adequately prepared for the new millennium.
  According to Coleman’s evaluations, King performed his
job at the highest level. In 1994, Coleman gave King the
best rating possible, commenting on the “phenomenal” job
King had done training new examiners and the “superior”
management skills he had exhibited during his first year in
the Field Supervisor position. Coleman again gave King the
highest possible rating in 1995, noting that King continued
to meet the many challenges of his job in “an exemplary
manner.”
   The division underwent a reorganization in 1995 and
Coleman was laid off. Scott Clarke took over Coleman’s du-
ties. Clarke asked Kaufmann, the downstate Field Supervisor,
to assume increasing responsibilities as “acting” Assistant
Director. Clarke did not post this position and did not
10                                  Nos. 02-3501 & 03-1416

consider King. Although Kaufmann was never formally
appointed to the Assistant Director position, he received a
pay raise in 1996 for doing the job. As part of his increased
responsibilities, Kaufmann conducted King’s performance
evaluation in 1996. King explained that he and Kaufmann
had risen through the ranks together and that Kaufmann
had once said that King should have been named to the
Assistant Director position. In his evaluation, Kaufmann
awarded King the second-highest rating. When asked at
trial for the basis of his rating, Kaufmann stated that
King’s turnaround time on examination reports was longer
than the division standard. However, there is no mention of
turnaround time in Kaufmann’s written evaluation.
According to King, Kaufmann had said that Clarke instructed
him not to give King the highest rating on his evaluation.
Even though Kaufmann and Clarke denied that this occurred,
the jury obviously chose to believe King. Furthermore,
Clarke admitted that Kaufmann came to him after conduct-
ing King’s evaluation to “bounce it off of him.”
  In December 1996, Kaufmann announced his resignation.
The agency did not post Kaufmann’s position. Instead, Clarke
promoted a Caucasian named John Turner to fill
Kaufmann’s Field Supervisor position. Turner had been a
Bank Examiner III and had no management or supervisory
experience with the agency. Despite King’s experience in
the Field Supervisor position, Clarke chose to give Turner
the “acting” Assistant Director title that Kaufmann had
assumed. Although Clarke told the jury that he had con-
sidered King for the Assistant Director position, employ-
ment forms produced at the time of Turner’s promotion
stated that Turner “was the only candidate considered.”
  King believed that Clarke’s decision to appoint Turner
was motivated by race. On May 7, 1997, King sent a memo
to Clarke, stating that the manner in which Kaufmann and
Turner were selected for the “acting” Assistant Director job
violated the agency’s equal employment policy. Specifically,
Nos. 02-3501 & 03-1416                                    11

King told Clarke that he (King) should have been “afforded
an opportunity to advance in this Agency just like anyone
else.” King continued: “To deny me this right is Discrimina-
tion, and accordingly, a violation of Section XVI of the
Agency Employee Handbook.” King added that only if all
employees are “allowed to compete for job positions on an
equitable basis . . . can we say that this Agency provides
Equal Employment Opportunity for everyone in the Agency.”
He concluded the memo by informing Clarke that he
wanted to discuss these concerns at their upcoming meeting
regarding King’s 1997 performance evaluation. King never
received a response to his memorandum from anyone at the
agency.
  What Clarke did in response to King’s memorandum is
not clear because he gave inconsistent statements at trial.
First, Clarke told the jury that he referred King’s memo to
an Equal Employment Opportunity officer at the agency and
never discussed the memo with King. Clarke then testified
that he met King in Chicago on May 7, 1997, to discuss King’s
performance evaluation. (He thought that the meeting
occurred on May 7, but he could not produce any evidence
to support this assertion.) He claimed that he did not dis-
cuss King’s memo at the performance evaluation because he
had not yet received it. When impeached with his own
deposition testimony asserting that he had discussed the
memo with King at his “subsequent” performance evalua-
tion, Clarke explained that “subsequent” meant King’s per-
formance evaluation in 1998, a full year later. When pressed,
he changed his story again and said that in 1998 he did not
actually discuss King’s May 7 memo but simply addressed
King’s broader concerns about his job. Clarke claims he
completed King’s evaluation form on the following day, May
8, but did not see King’s memo until May 9, when he
returned to his Springfield office.
  Apart from these shifting tales, the evidence showed that
Clarke signed the salary adjustment form accompanying
12                                  Nos. 02-3501 & 03-1416

King’s 1997 performance evaluation on May 8, one day after
King sent his memo. This form indicates that King received
the second-highest rating and that Clarke had recom-
mended a salary increase in the middle of the range
permissible for this rating. Although Clarke was quick to
submit the salary adjustment form, he did not sign King’s
substantive evaluation until June 5, 1997. Unlike the glowing
comments in King’s previous evaluations, the 1997 evalua-
tion observed that King “has at times appeared to be
resistant to change in policies, procedures and techniques.”
  Turner resigned from the agency effective May 5, 1998.
Instead of approaching King to take over the position, as he
had done with Kaufmann and Turner, Clarke posted the
Assistant Director position at the SPSA level. Shortly after
seeing the announcement, King sent an e-mail to Clarke,
asking that he be considered for the job. King also asked
Clarke why the position was located in Springfield because
he felt that this would discourage minority applicants from
pursuing the opportunity. King testified that prior to
Clarke’s tenure, the Assistant Director job had been held by
an employee in Chicago. Although King did not tell Clarke
that he was unwilling to move to Springfield, he did voice
concerns about making the move in light of the limited
support he had received from Clarke. Kaufmann, who had
left the agency in 1996, also applied for the Assistant
Director position. A three-person interview panel, which
included Clarke, selected Kaufmann over King.
  In his discrimination suit, King alleged that Turner’s pro-
motion in 1997 as “acting” Assistant Director and
Kaufmann’s selection in 1998 as Assistant Director were
based on the impermissible use of race. He also claimed
that Clarke retaliated against him on his 1997 salary ad-
justment for his May 7 memorandum complaining of dis-
crimination. The jury returned a verdict for King on all three
counts, awarding him $100,000 in compensatory damages on
the promotion claim dealing with Turner’s appointment in
Nos. 02-3501 & 03-1416                                     13

1997, $50,000 on the promotion claim involving Kaufmann’s
selection in 1998, and $150,000 on his 1997 salary adjust-
ment retaliation claim. The district court also awarded King
$4,170 in back pay.
  At the end of the plaintiffs’ case, and again at the close of
all evidence, OBRE moved for judgment as a matter of law
pursuant to Federal Rule of Civil Procedure 50(a). The
district court denied both of these motions. Following the
adverse verdict, the district court also denied OBRE’s Rule
59 motion requesting a new trial based on excessive
damages.


                              II
  We review de novo the district court’s decision to deny
OBRE’s motion for judgment as a matter of law, Appelbaum
v. Milwaukee Metro. Sewerage Dist., 340 F.3d 573, 578 (7th
Cir. 2003), and determine only whether any rational jury
could have found for the plaintiffs. Emmel v. Coca-Cola
Bottling Co., 95 F.3d 627, 630 (7th Cir. 1996). Just as we do
with summary judgment decisions, we examine all the
evidence in the record to determine whether a reasonable
jury could have found in favor of Harvey and King. Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000). This process differs from the one used for summary
judgments only insofar as we now know exactly what evi-
dence the jury considered in reaching its verdict. Massey v.
Blue Cross-Blue Shield of Ill., 226 F.3d 922, 924 (7th Cir.
2000). We are required to draw all reasonable inferences in
favor of the nonmoving party, here Harvey and King, and
we do not weigh the evidence or make credibility determina-
tions. Reeves, 530 U.S. at 150; Tart v. Illinois Power Co.,
366 F.3d 461, 472 (7th Cir. 2004). Although we review the
entire record, we disregard all evidence favorable to the
moving party that the jury is not required to believe. Reeves,
530 U.S. at 151. Our job at this stage is not to determine
14                                  Nos. 02-3501 & 03-1416

whether the jury believed the right people, but only to assure
that it was presented with a legally sufficient basis to
support the verdict. Massey, 226 F.3d at 924. Finally, our
review of the court’s denial of the new trial motion is for
abuse of discretion. Hasham v. Cal. State Bd. of Equaliza-
tion, 200 F.3d 1035, 1052-53 (7th Cir. 2000).
  Most of the evidence that Harvey and King presented was
circumstantial in nature, but that fact alone says nothing
about the soundness of the jury’s verdict. See Desert Palace
v. Costa, 539 U.S. 90, 99-100 (2003) (reaffirming the utility
of circumstantial evidence in proving intentional discrimi-
nation). Evidence that tends to show that a defendant’s
explanation for an employment practice is “unworthy of
credence,” Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.
248, 256 (1981); Reeves, 530 U.S. at 147; Massey, 226 F.3d
at 925, is probative of intentional discrimination and indeed
“may be quite persuasive.” Reeves, 530 U.S. at 147.
  Notwithstanding these well-established standards, OBRE
has devoted a majority of its brief to the argument that it is
entitled to judgment as a matter of law because Harvey and
King did not meet their prima facie burden under
McDonnell Douglas Corporation v. Green, 411 U.S. 792
(1973). This argument completely misses the mark. After a
full trial, the only pertinent question is whether there was
enough evidence to permit the jury to consider the ultimate
questions of discrimination and retaliation. It is not, as
OBRE argues, an occasion for the court to march back
through the intermediary burden-shifting steps established
by McDonnell Douglas. We instead look to the totality of the
evidence to determine whether the plaintiffs presented
sufficient evidence to support the jury’s determinations that
they were the victims of intentional discrimination and in
King’s case, retaliation. Hall v. Gary Cmty. Sch. Corp., 298
F.3d 672, 675 (7th Cir. 2002) (McDonnell Douglas burden-
shifting framework is “unnecessary when reviewing judg-
ments as a matter of law”); Millbrook v. IBP, Inc., 280 F.3d
Nos. 02-3501 & 03-1416                                     15

1169, 1174 (7th Cir. 2002) (once a trial is complete, “the
burden-shifting framework of McDonnell Douglas falls
away”); Hasham, 200 F.3d at 1044 (post-trial the
“McDonnell Douglas framework drops out of the analysis”);
Mathur v. Bd. of Trs. of S. Ill. Univ., 207 F.3d 938, 942 (7th
Cir. 2000) (“In reviewing the district court’s grant of
judgment as a matter of law, we do not need to march
through the familiar steps set forth in McDonnell
Douglas . . . .”); Massey, 226 F.3d at 925 (after trial “we
need not tarry on the to’s and fro’s” of the McDonnell
Douglas framework).


                         A. Harvey
  Harvey presented evidence showing that he was perform-
ing his job in an exemplary fashion, and that OBRE
nonetheless demoted him and treated a similarly situated
Caucasian employee named Roger Copley more favorably.
OBRE takes issue with Harvey’s characterization of the
change in his job classification from SPSA to PSA as an
unfavorable action, because his salary and benefits re-
mained unchanged, presumably in order to argue that the
jury could not base a finding of discrimination on an action
with no tangible ill effects. Nonetheless, the jury was not
compelled to view the reclassification in this light. Even a
lateral transfer with no loss in pay or benefits may, in cer-
tain circumstances, qualify as a materially adverse employ-
ment action. Collins v. State of Ill., 830 F.2d 692, 702 & n.7
(7th Cir. 1987) (collecting cases). Further, there was ample
evidence before the jury supporting the conclusion that
reclassification from a SPSA to PSA could only be charac-
terized as a demotion. An OBRE official conceded at trial
that it is “unusual” for a person who holds an SPSA job to
be reclassified to the lower PSA designation. In its ruling
denying OBRE’s motion for a new trial, the district court
noted that several Caucasian OBRE employees testified
16                                   Nos. 02-3501 & 03-1416

that they would be “far from indifferent about being
relegated to the lower PSA classification.”
   In response to Harvey’s charge that the demotion could be
explained only by racial discrimination, OBRE offered the
jury four alternative nondiscriminatory possibilities. It first
argued that Harvey was reclassified based on the rec-
ommendation of Drazek, the external consultant retained
by Commissioner Schaffer to improve agency operations.
Second, it claimed that CMS (the state agency authorized
with assuring that job classifications conform to the
Personnel Code) had suggested that Harvey’s position was
more appropriately classified at the PSA level. Third, it
asserted that Commissioner Schaffer relied on his own
knowledge and experience to conclude that Harvey’s job
duties did not reach the level of an SPSA. Finally, it said
that Harvey was demoted because his job did not contain
the “major administrative” or “policy-making” responsibil-
ities required by state regulations for SPSA positions. But
at this stage, we can upset the jury’s verdict only if it was
compelled to accept one of those possibilities instead of the
racial discrimination explanation it chose to believe.
  Even if another jury might have accepted one or more of
OBRE’s theories, there is ample evidence in the record to
support this jury’s rejection of them. Harvey presented evi-
dence that Drazek did not recommend reclassification of his
job; that CMS never undertook a review of his position to
determine if it was properly classified; and that Harvey was
in fact performing SPSA-level responsibilities at the time he
was demoted. The evidence also showed that Commissioner
Schaffer decided to retain Copley (the Caucasian employee)
in an SPSA position even though Copley held the same title
as Harvey and performed similar job responsibilities. The
jury was free to interpret this evidence as an indication that
neither OBRE nor CMS thought that Harvey’s job title and
responsibilities warranted only a PSA classification.
Nos. 02-3501 & 03-1416                                      17

  The first of OBRE’s four reasons for demoting Harvey is
that Drazek recommended the reclassification. Before this
court, OBRE asserted that Drazek was asked to “make sure
[the agency] was in compliance with CMS rules and require-
ments.” The RFP issued by Schaffer, however, makes no
mention of CMS nor does it indicate that the outside con-
sultant would have authority to change statutorily defined
job classifications. Further, Drazek’s response to the RFP
does not list job reclassification as part of his proposed work
for OBRE. The memorandum issued by Schaffer announc-
ing Drazek’s recommendations does not indicate that
Harvey’s job was to be reclassified from the SPSA level, and
Harvey asserts that he was never told that he would be
reclassified based on Drazek’s recommendation.
  The only indication in the Drazek report that Harvey
should be demoted from SPSA to PSA is an undated,
unnumbered organizational chart suspiciously appended to
the text of the report. Individuals at Harvey’s level in other
divisions of the agency are given SPSA designations.
Indeed, Harvey is the only person in the management level
of the agency with a PSA classification. In an organizational
chart dated July 1, 1997, however, which was prepared a
full two and a half years after the Drazek report was
complete and after Harvey’s four-year term appointment
expired, Harvey’s position is labeled as an SPSA. Without
making too much of the agency’s organizational charts, we
reemphasize the central point—Drazek’s report makes no
mention of job classifications of any kind, let alone a
recommendation that Harvey should be demoted from SPSA
to PSA. The job description that Drazek provided for
Harvey’s new post encompassed SPSA policy-making and
administrative responsibilities. In the face of this evidence,
there is no way to claim that the jury had to accept OBRE’s
contention that it demoted Harvey based on the Drazek
report. More than that, the jury was entitled to view this
baseless explanation as circumstantial evidence of inten-
18                                   Nos. 02-3501 & 03-1416

tional discrimination. Koski v. Standex Int’l. Corp., 307 F.3d
672, 677 (7th Cir. 2002); Reeves, 530 U.S. at 147 (stating
that the jury can infer discrimination from the falsity of the
employer’s explanation).
   The jury was also entitled to take into account the timing
of the issuance of Drazek’s report and the reclassification of
Harvey’s position. The report can help OBRE only if it
honestly motivated the agency’s decision at the time of
Harvey’s demotion. Paluck v. Gooding Rubber Co., 221 F.3d
1003, 1015 (7th Cir. 2000); Michas v. Health Cost Controls of
Ill., Inc., 209 F.3d 687, 695 (7th Cir. 2000); Cullen v. Olin
Corp., 195 F.3d 317, 324 (7th Cir. 1999), cert. denied, 529 U.S.
1020 (2000); Jackson v. E.J. Brach Corp., 176 F.3d 971, 985
(7th Cir. 1999). Drazek issued a draft of his report in 1994,
but Harvey’s position was not reclassified until August
1997. At trial, OBRE officials stated that Harvey could have
been reclassified at any time during his four-year term.
Maybe so. But when the agency issued a memorandum in
1995 announcing the changes recommended by Drazek, it
did not explain that Harvey’s job had been reclassified and
no one in the agency told Harvey that he was being de-
moted to a PSA based on Drazek’s recommendation. The
jury was entitled to draw an adverse inference from the
agency’s effort to claim that its decision to reclassify Harvey
in 1997 was motivated by the three-year-old Drazek report.
  The second reason that OBRE gave for its decision to
demote Harvey was that CMS recommended reclassifica-
tion. On the very last day of the four-week trial in this case,
Assistant Commissioner Thompson, who heads the OBRE’s
Bureau of Administration, testified that he met with two
CMS employees to review organizational charts in prepara-
tion for the 1996 agency merger. According to Thompson,
the CMS employees looked at the organizational charts and
observed that Harvey’s position “came up as an exception”
because Harvey did not have subordinates reporting to him.
They suggested that the position was probably more
Nos. 02-3501 & 03-1416                                    19

appropriate for the PSA classification. OBRE is pinning its
argument on this casual observation. It is undisputed that
CMS did not undertake a full review of Harvey’s position
prior to reclassification, as it is required to do under the
regulations. See ILL. ADMIN. CODE tit. 80, § 301.20. Further,
no documentation of the meeting between Thompson and
the CMS employees was ever produced in this litigation,
Thompson never spoke to anyone else at the agency about
any such meeting, and CMS itself took no action in re-
sponse to it. OBRE did not mention Thompson’s discussion
with CMS until the last day of trial and the agency did not
identify the CMS employees as potential witnesses. The
jury was entitled to view this last-minute and half-baked
account as a post-hoc explanation “designed to obscure”
unlawful behavior. Emmel, 95 F.3d at 629; Perfetti v. First
Nat. Bank of Chi., 950 F.2d 449, 456 (7th Cir. 1991).
   Third, OBRE claims that Commissioner Schaffer decided
to reclassify Harvey based on his own knowledge and
experience. On direct examination, Schaffer was explicitly
asked about what drove his decision to reclassify Harvey.
He gave the puzzling answer that he “didn’t want [Harvey]
to get a pay cut.” Schaffer did not, however, consider de-
moting Copley. Copley had joined the agency at approxi-
mately the same time as Harvey, and had the corresponding
title and responsibilities for the division that regulated
savings and loan entities. Stevenson explained that OBRE
did not change Copley’s classification from SPSA to PSA
because Copley’s salary was “too high”—Copley was earning
$96,000, while Harvey was earning $58,248. This is hardly
evidence that shows a nondiscriminatory environment, and
there was ample evidence before the jury to show that the
two men held precisely comparable jobs.
  Finally, OBRE contends that Harvey was demoted be-
cause his job did not involve the “major administrative” or
“policy-making” responsibilities required of SPSA positions.
Again, the testimonial and documentary evidence belies
20                                   Nos. 02-3501 & 03-1416

this justification. Prior to her promotion as Director,
Brennan held the Manager of Supervision job as an SPSA
term appointee. She testified that her responsibilities were
“identical” to Harvey’s and that she also did not have any
direct reports in that position. The job description provided
by Drazek specifically included SPSA responsibilities and
trial testimony demonstrated that Harvey was indeed
performing the management responsibilities contemplated
by the position.
  The Supreme Court has explained that the employer is in
the best position to provide the actual reason for its decision
and when it has failed to do so, “discrimination may well be
the most likely alternative explanation.” Reeves, 530 U.S. at
147. As the Court observed in Furnco Construction Corpora-
tion v. Waters, 438 U.S. 567 (1978), “when all legitimate
reasons for rejecting an applicant have been eliminated as
possible reasons for the employer’s actions, it is more likely
than not the employer, who we generally assume acts only
with some reason, based his decision on an impermiss-
ible consideration such as race.” Id. at 577. We conclude
that OBRE’s failure to produce evidence supporting its
reasons for demoting Harvey entitled the jury to disregard
these justifications as unworthy of belief.
  The only hope remaining for OBRE lies in the Supreme
Court’s suggestion in Reeves that judgment as a matter of
law may not be appropriate “if the plaintiff created only a
weak issue of fact as to whether the employer’s reason was
untrue and there was abundant and uncontroverted inde-
pendent evidence that no discrimination had occurred.” 530
U.S. at 148. This is not such a case. Harvey introduced
credible evidence to suggest that his supervisor made de-
rogatory remarks about African-Americans and that she
had a personal vendetta against Harvey that he believed
was motivated by race. Nearly every high ranking official at
the agency knew that Harvey believed he was being treated
less favorably because he was African-American, yet no
Nos. 02-3501 & 03-1416                                      21

investigation of any kind was ever initiated. When Harvey
was finally told about the demotion, he was sitting in a
church pew listening to Stevenson tell him that the demo-
tion was not a “racial act.” At no point in this conversation
did Stevenson offer Harvey any legitimate reason for the
agency’s action. Relying on this evidence, the jury was
entitled to infer that OBRE’s decision was in fact motivated
by racial animus. For all of these reasons, the district court
correctly denied OBRE’s motions for judgment as a matter
of law in Harvey’s case.


                          B. King
  We now turn to the evidence supporting the jury’s verdict
in favor of King on his promotion and retaliation claims.
OBRE relies on our decision in Millbrook v. IBP, Inc., 280
F.3d 1169 (7th Cir. 2002), to argue that King cannot show
pretext because Clarke selected the person he felt was most
qualified for the job. (We ignore its use of the word “pretext”
and consider this argument as one urging that the evidence
was so one-sided in its favor that the question of discrimina-
tion should not have gone to the jury.) Millbrook held that,
when an employer asserts that it chose an applicant instead
of the plaintiff because the selected candidate was more
qualified, “evidence of the applicants’ competing qualifica-
tions does not constitute evidence of pretext unless those
differences are so favorable to the plaintiff that there can be
no dispute among reasonable persons of impartial judgment
that the plaintiff was clearly better qualified for the
position at issue.” 280 F.3d at 1180 (citation and internal
quotation marks omitted). OBRE’s reliance on Millbrook is
misplaced for at least two reasons.
  First, the plaintiff in Millbrook failed to identify any evi-
dence calling into question the veracity of the employer’s
reason for its decision. Id. at 1183. We recently emphasized
that nothing in Millbrook forecloses a comparison of
22                                  Nos. 02-3501 & 03-1416

qualifications where the employer offers conflicting expla-
nations for its employment decision. David v. Caterpillar,
Inc., 324 F.3d 851, 862 (7th Cir. 2003). At trial, Clarke told
the jury that he considered King for the “acting” Assistant
Director position but ultimately selected Turner. The evidence
in the record, however, contradicted Clarke’s testimony by
showing that Turner was the “only candidate considered.”
Clarke claimed that Turner was more qualified for the job
because he had a Certified Information Systems Auditor
(CISA) credential, which King did not. Clarke conceded, how-
ever, that the CISA was not required for the job. Finally,
Clarke testified that he promoted Turner over King because
Turner had better computer skills. Yet, Clarke admitted
that King had the computer skills necessary to assess the
information technology systems of Chicago’s most sophisti-
cated financial institutions and to head the agency’s Y2K
efforts.
  Because Clarke’s testimony was impeached and because
his explanations were not supported by other evidence in
the record, the jury could reasonably have come to the con-
clusion that Clarke did not honestly believe Turner to be
the most qualified candidate. David, 324 F.3d at 862; see
also Emmel, 95 F.3d at 633-34 (“The defendants are off base
in arguing that because the testimony of their officers . . .
was not contradicted directly, the jury had to accept it. The
jury may have thought them liars. It is the prerogative of a
jury or other trier of fact to disbelieve uncontradicted
testimony unless other evidence shows that the testimony
must be true.”) (quoting EEOC v. G-K-G, Inc., 39 F.3d 740,
746 (7th Cir. 1994)). When a plaintiff offers specific evi-
dence from which the jury may reasonably infer that the
proffered reasons are not truthful, the case turns on the
credibility of the witnesses. Collier v. Budd Co., 66 F.3d
886, 893 (7th Cir. 1995). In reviewing a Rule 50 motion, we
will not second-guess a jury on credibility issues. It was the
jury’s prerogative to disbelieve Clark’s testimony and we
have no basis to question its decision.
Nos. 02-3501 & 03-1416                                      23

  OBRE’s reliance on Millbrook is troubling for a second
reason. Turner had not only been promoted over King.
Turner had leapfrogged over King by moving from a Bank
Examiner III to the acting Assistant Director position. King
had served as a Field Supervisor since 1993 while Turner
worked in a non-management position as a bank examiner.
This is quite different from the Millbrook scenario. Here,
with people of such disparate qualifications, a comparison
of the two standing alone would be sufficient to support the
jury’s verdict. While there certainly may be reasons for an
employer to catapult a lower-level Caucasian employee over a
higher-ranked African-American employee, this type of
promotion would call for a more searching inquiry into the
comparable qualifications of the candidates than the one
required in the Millbrook situation. We need not undertake
this inquiry here, however, given the wealth of evidence
King presented that permitted the jury to disbelieve
OBRE’s explanations for Turner’s promotion.
  With respect to Kaufmann’s selection as the Assistant
Director in 1998, King again presented sufficient evidence
for the jury to infer discrimination. At trial, Clarke testified
that King was qualified for the Assistant Director position.
On appeal, OBRE argues that King was not promoted
because he wavered about relocating to Springfield. But
nowhere in the record is there evidence that King flatly
refused to make such a move. Furthermore, King’s hesita-
tion to relocate cannot be viewed in isolation. Recall King’s
testimony that the Assistant Director prior to Clarke’s tenure
was based in Chicago. The jury might have thought that the
agency would be flexible about the official duty station of a
Caucasian, but not of an African-American. In addition,
King had told Clarke that he believed that the agency was
discouraging minority applicants by basing the job in
Springfield. King expressed concerns about moving to
Springfield because of the lack of support he had received
from Clarke in the past. Under all the circumstances, the
24                                  Nos. 02-3501 & 03-1416

jury was entitled to conclude that geography had nothing to
do with OBRE’s choice of Kaufmann over King, and that the
reason was once again racial discrimination.
  Finally, the jury found that King had been retaliated
against on his 1997 performance evaluation. The protected
conduct that forms the basis of this claim is the memo-
randum King sent to Clarke on May 7 alleging that the
agency’s promotion practices were discriminatory. The
following day, Clarke gave King a lower salary adjustment,
which contrasted dramatically with King’s earlier record of
receiving the highest amounts possible.
   At trial, Clarke’s testimony on this claim raised substan-
tial credibility questions. As our earlier discussion illus-
trates, his explanation of what happened in response to King’s
memorandum is riddled with contradictory or unsupported
statements. He changed his story at least three times and
was impeached with prior inconsistent statements. His
“failure to express consistent explanations at trial or dep-
osition could compel a jury to find that his proffered reasons
. . . were pretextual for something much more invidious.”
Hasham, 200 F.3d at 1047.
  Once again, we find that there was substantial evidence
supporting the jury’s determination on King’s retaliation
claim. As we explained in another case dealing with a Rule
50 motion: “The relevant facts were fully aired before the
jury, and it fell to the jury to sort out which side’s version
was more likely true. . . . The jury in this case resolved the
credibility questions and competing inferences posed by the
trial evidence in [the plaintiff’s] favor, and we have no
reason to disturb its assessment of the facts.” Appelbaum,
340 F.3d at 581. The district court’s denial of OBRE’s mo-
tion for judgment as a matter of law on King’s three claims
was also correct.
Nos. 02-3501 & 03-1416                                     25

                             III
  OBRE also argues that even if it is not entitled to judg-
ment as a matter of law, the district court nonetheless
should have ordered a new trial on damages, because the
jury’s verdicts were excessive. We review the district court’s
refusal to grant a new trial on the grounds of excessive
damages for an abuse of discretion. Tullis v. Townley Eng’g
& Mfg. Co., Inc., 243 F.3d 1058, 1066 (7th Cir. 2001). We
have typically looked at three factors when we review
compensatory damages awards: (1) whether the award is
monstrously excessive; (2) whether there is no rational
connection between the award and the evidence; and (3)
whether the award is roughly comparable to awards made
in similar cases. Lampley v. Onyx Acceptance Corp., 340
F.3d 478, 483-84 (7th Cir. 2003) (citing EEOC v. AIC Sec.
Investigations, Ltd., 55 F.3d 1276, 1285 (7th Cir. 1995)). In
AIC Security, we acknowledged that the “monstrously ex-
cessive” inquiry is a vague one that may simply be another
way of asking whether there is a rational connection be-
tween the award and the evidence. Id. at 1285 n.13.
  In this case, the jury heard detailed and specific testi-
mony from several witnesses about how OBRE’s conduct
affected Harvey and King. Harvey testified to stomach
problems and other physical ailments that he claims arose
from his discriminatory treatment at work. The jury heard
that Harvey suffered from depression and sought counsel-
ing. Harvey’s co-workers told the jury how frustrated and
upset Harvey became on numerous occasions as a result of
the agency’s actions. The record contains many examples of
the humiliation that Harvey suffered at the hands of his
superiors. Brennan required Harvey to keep his door open
at work, even though he occupied a high level management
position. When Harvey came into the office over the week-
end on one occasion, Brennan asked Assistant Commissioner
McAuliffe to review the entry log and security cameras
because she was worried that Harvey had been in her office.
26                                   Nos. 02-3501 & 03-1416

McAuliffe determined that Harvey had followed proper
procedures for entering the building after hours and
conceded that Brennan’s request was “out of bounds of
normal business conduct.” Copley was “shocked” to learn
that Harvey made nearly $30,000 less than he did because
Harvey had been at the agency longer and had done
essentially the same jobs. Copley told the jury that he and
Harvey both were given the toughest assignments in the
agency and that he learned a great deal from working with
Harvey over the years.
  King likewise testified to a series of continuing mental
and physical ailments arising from his problems at work,
including depression. He began taking medication for high
blood pressure in 1995, the same time Clarke became his
supervisor. King’s brother testified that King began to
behave unusually because of the stress he was experiencing
at work. He suffered some memory loss and kept more to
himself than he had in the past. King’s family began to
bring him meals. Further, King constantly complained to
his family of his frustration at being passed over for
promotions that he believed he deserved. In his testimony,
King recounted how the discriminatory actions by OBRE
had severely affected his motivation: “I spend a lot of hours,
I work a lot of overtime, although I don’t get paid for it. And
this makes you wonder, is it worth it after going through
these same circumstances.” Based on the evidence, the jury
could have reasonably concluded that awards in the range
of $50,000 to $150,000 were necessary to compensate
Harvey and King.
  We note that these damages awards are not out of line
with other Title VII cases in this circuit. See Tullis, 243
F.3d at 1067-68 (upholding $80,000 in damages for emo-
tional distress where plaintiff felt “degraded” and “back-
stabbed” by the employer). As we observed in Lampley,
“[a]wards in other cases provide a reference point that as-
sists the court in assessing reasonableness; they do not
Nos. 02-3501 & 03-1416                                     27

establish a range beyond which awards are necessarily
excessive. Due to the highly fact-specific nature of Title VII
cases, such comparisons are rarely dispositive.” 340 F.3d at
485.
  Finally, the district court awarded Harvey $30,000 in
backpay, stating that this amount “is a modest estimate of
the salary loss that Mr. Harvey suffered because of the
discrimination that the jury found directed against him.”
The district court kept the amount this low because it was
reluctant to take an action that would effectively reclassify
Harvey as an SPSA or lift the salary cap on his PSA po-
sition. The record reveals that the district court carefully
considered OBRE’s objections to the damages awards and
decided to reject them in light of the overwhelming evidence
presented at trial. We find no abuse of discretion in the
court’s rulings. “It is within the jury’s province to evaluate
the credibility of witnesses who testify to emotional dis-
tress, and we shall not disturb those credibility determina-
tions on appeal.” Bruso v. United Airlines, Inc., 239 F.3d
848, 857 (7th Cir. 2001). The jury was able to observe
testimony regarding the harm Harvey and King endured
and found this testimony to be sufficient to convince them
that the plaintiffs merited the awards.
                             IV
  For these reasons, we AFFIRM the judgment of the district
court.
A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit



                   USCA-02-C-0072—7-26-04